United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamesburg, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1952
Issued: February 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 23, 2013 appellant filed a timely appeal from a July 26, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
May 22, 2013.
FACTUAL HISTORY
On June 5, 2013 appellant, then a 58-year-old sales associate, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a neck and shoulder injury on May 22, 2013 when
the ceiling tiles fell and struck her. She submitted a note dated May 28, 2013 from Dr. Paul
1
2

5 U.S.C. § 8101 et seq.

The record indicates that OWCP issued a decision dated August 23, 2013 that was identical to the July 26, 2013
decision.

Vaiana, an internist, stating that appellant may be able to return to work on June 10, 2013. The
record also contains a CA-16 (authorization for examination and/or treatment) signed by
appellant’s supervisor.3
By letter dated June 20, 2013, OWCP requested that appellant submit additional factual
and medical evidence within 30 days. On July 22, 2013 appellant submitted a statement that she
was walking through the door to the lobby when ceiling tiles came down and hit her head, neck
and left side of shoulder. She stated that an ambulance was called but she declined to go to the
emergency room. Appellant submitted a July 15, 2013 magnetic resonance imaging scan of the
cervical spine, with a diagnosis of multilevel disc bulges, most notably at C4-5 and C6-7.
In a form report (part b of the CA-16 form) dated July 2, 2013, Dr. Vaiana provided a
history of neck and shoulder pain, with a diagnosis of a cervical condition.4 No response was
provided to a question as to whether the condition was caused or aggravated by employment.
By decision dated July 26, 2013, OWCP denied the claim for compensation. It found that
the medical evidence was insufficient to establish the claim. The decision was addressed to
appellant’s address of record.
On August 13, 2013 appellant submitted a form report from Dr. Vaiana dated
July 16, 2013. Dr. Vaiana did not provide a history of injury or a diagnosis. He indicated that
the date “symptoms first appeared or accident happened” was May 22, 2013 and he checked a
box “yes” that the condition was related to employment.
A memorandum of telephone call dated August 22, 2013 indicated that appellant reported
that she had not received a copy of the final decision. By decision dated August 23, 2013,
OWCP issued a decision identical to the July 26, 2013 decision.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”5 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”6 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.7 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally, “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident

3

The form does not include a response under 6(b) as to the extent of the authorization.

4

The form is difficult to read and the diagnosis is not entirely legible.

5

5 U.S.C. § 8102(a).

6

Valerie C. Boward, 50 ECAB 126 (1998).

7

Melinda C. Epperly, 45 ECAB 196, 198 (1993).

2

which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury and generally this can be established only by medical evidence.8
OWCP’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.9 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.10
Rationalized medical opinion evidence is medical evidence based on a complete factual
and medical background, of reasonable medical certainty and supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant. The weight of medical evidence is determined by
its reliability, its probative value, its convincing quality, the care of the analysis manifested and
the medical rationale expressed in support of the physician’s opinion.11
ANALYSIS
In the present case, OWCP issued a July 26, 2013 decision denying the claim for
compensation. The decision contained appellant’s address of record and there was no evidence
that it was improperly issued. The Board has held that, in the absence of evidence to the
contrary, it is presumed that a notice mailed to an addressee in the ordinary course of business
was received by the addressee.12 Appellant asserted that she had not received the decision and
OWCP reissued a decision dated August 23, 2013 that restated the findings of the July 26, 2013
decision. As the Board did not take jurisdiction over the case until August 23, 2013, the Board
will review both decisions and all the evidence that was before OWCP at the time of the
August 23, 2013 decision.
The record indicates that OWCP accepted that the employment incident occurred on
May 22, 2013 as alleged and appellant was struck by ceiling tiles. The record does not contain
sufficient medical evidence to establish a diagnosed injury casually related to the employment
incident. Dr. Vaiana did not provide a history of the employment incident or otherwise provide a
complete and accurate background. On the issue of causal relationship between a cervical
condition and employment, he did not provide a rationalized medical opinion. The only
reference to an employment-related injury is a box checked “yes” in a July 16, 2013 form report.
The checking of a box “yes” in a form report, without additional explanation or rationale, is not
sufficient to establish causal relationship.13 In this case, the July 16, 2013 report did not provide a
diagnosis or any medical rationale on the issue presented.
8

See John J. Carlone, 41 ECAB 354, 357 (1989).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3 (January 2013).

10

Id.

11

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

12

See Larry L. Hill, 42 ECAB 596, 600 (1991).

13

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

3

The Board finds that the medical evidence of record is not sufficient to establish the claim.
There is no medical report with a rationalized medical opinion, based on a complete background,
on causal relationship between a diagnosed condition and the May 22, 2013 employment incident.
On appeal, appellant states that she never received any documentation denying her claim.
As noted above, the July 26, 2013 decision did contain her address of record and the Board has
reviewed all evidence through the date of the reissued decision dated August 23, 2013. For the
reasons indicated, appellant had not met her burden of proof to establish her claim. She may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that appellant had not met her burden of proof to establish an injury in
the performance of duty on May 22, 2013.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 23 and July 26, 2013 are affirmed.
Issued: February 21, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

